Citation Nr: 1519873	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left foot postoperative hallux valgus.

2. Entitlement to a rating in excess of 10 percent for chronic lumbar strain with degenerative changes.

3. Entitlement to service connection for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to March 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his January 2011 notice of disagreement the Veteran reported all of the toes on his left foot have become hammertoes and argued that the condition is secondary to his service-connected hallux valgus.  He further indicated at his February 2014 Board hearing that he believes his worsening foot condition includes his service-connected plantar callus.  If the Veteran wishes to file a claim for these disabilities, he is encouraged to file the appropriate claim form.  

The issues of entitlement to an increased rating for left foot postoperative hallux valgus and chronic lumbar strain with degenerative changes being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his February 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for dental treatment purposes; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for of entitlement to service connection for dental treatment purposes; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In February 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claim for of entitlement to service connection for dental treatment purposes.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to service connection for dental treatment purposes is dismissed.


REMAND

At his February 2014 Board hearing, the Veteran reported he had undergone additional treatment for his foot condition with a private doctor and requested that those records be considered in adjudicating his claim.  He has submitted a 21-4142 medical release authorization for the Jacksonville Foot Clinic.  On remand, those records should be obtained by the AOJ.

The Board notes that the Veteran is currently service-connected for left foot postoperative hallux valgus, left foot plantar callus, and left second toe postoperative fusion.

The Veteran's statements made in his January 2011 notice of disagreement and at his February 2014 Board hearing suggest that the Veteran believes he has additional hammer toes that should be service-connected as secondary to his hallux valgus and that his foot condition overall, including his left foot plantar callus, warrants a higher rating.  The Board has referred the additional issues above and notes that they are all intertwined.

Also at his Board hearing, the Veteran also testified that he believes his back condition has worsened since his last VA examination in March 2010.  Therefore, to ensure that the record reflects the current severity of the Veteran's chronic lumbar strain with degenerative changes, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected back disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private treatment records from the Jacksonville Foot Clinic.

2. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's chronic lumbar strain with degenerative changes.

The claims file must be provided to the examiner for review.  

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


